DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 10, the prior art of record, alone or in combination, fails to teach at least “a third layer to concatenate the word embedding and the visual features to produce hybrid word embeddings; a convolutional transformer to model the hybrid word embeddings to n-gram embeddings; and a feedforward layer to convert the n-gram embeddings into a probability distribution over a set of n-grams and calculate a key phrase score of each n-gram, wherein the neural key phrase extraction model was trained on annotated data based on a labeled loss function to compute loss of the key phrase score of each n-gram as compared with a label from the annotated dataset”.
Regarding claim 17, the prior art of record, alone or in combination, fails to teach at least “a hybrid word embedding layer to concatenate the ELMo embedding, the position embedding, and the visual features to produce hybrid word embeddings; a convolutional transformer to model the hybrid word embeddings to n-gram embeddings; and a feedforward layer to convert the n-gram embeddings into a probability distribution over a set of n-grams and calculate a key phrase score of each n-gram, wherein the neural key phrase extraction model was trained on annotated data based on a labeled loss function to compute cross entropy loss of the key phrase score of each n-gram compared to a label from the annotated dataset”. 
At best, Mei et al (US 20170150235) teaches in ¶63 “By further incorporating a visual-semantic embedding, LSTM-E architecture can jointly model embedding and translation. During training, the inputs of LSTM are the representations of the input video and the words in the input sentence after 
At best, Xiong et al (US 20190130312) teaches in ¶84 “the disclosed hierarchical policy network comprises a visual encoder trained to extract feature maps from an image of an environment view of the agent, and encode the features maps in a visual representation, an instruction encoder trained to encode a natural language instruction specifying the current task into embedded vectors, and combine the embedded vectors into a bag-of-words (abbreviated BOW) representation, a fusion layer that concatenates the visual representation and the BOW representation and outputs a fused representation”.
Claims 1-20 have been analyzed under 35 U.S.C. 101 and the claims as a whole integrates the mental/human process into a practical application. Specifically, the additional elements recite a specific manner of producing topical authority ranking of a website which provides a specific improvement over prior systems. Thus, the claims are eligible because it is not directed to the recited judicial exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669